
	

114 SRES 382 ATS: Congratulating the community colleges of Iowa for 50 years of outstanding service to the State of Iowa, the United States, and the world.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 382
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2016
			Mr. Grassley (for himself and Mrs. Ernst) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the community colleges of Iowa for 50 years of outstanding service to the State of
			 Iowa, the United States, and the world.
	
	
 Whereas Senate File 550 in the Iowa State Senate, which provided for the establishment and operation of area community colleges in Iowa, was signed into law by Governor Harold Hughes on June 7, 1965, creating a new community college system in Iowa;
 Whereas each of the community colleges of Iowa was officially designated by the State Board of Education in 1966, including—
 (1)Northeast Iowa Community College, North Iowa Area Community College, Northwest Iowa Community College, Iowa Central Community College, Southwestern Community College, and Indian Hills Community College on February 18, 1966;
 (2)Hawkeye Community College, the Eastern Iowa Community Colleges, Kirkwood Community College, Des Moines Area Community College, and Iowa Western Community College on March 18, 1966;
 (3)the Iowa Valley Community College District on April 29, 1966; (4)Southeastern Community College on June 2, 1966;
 (5)Western Iowa Tech Community College on August 19, 1966; and (6)Iowa Lakes Community College on October 28, 1966;
 Whereas, 50 years later, the community colleges of Iowa have grown to be the largest postsecondary institutions in the State, providing accessible and affordable education to a diverse range of students in Iowa and around the world;
 Whereas, 50 years later, the community colleges of Iowa are leaders in delivering college parallel courses and career technical education programs to high schools students in Iowa;
 Whereas, 50 years later, the community colleges of Iowa provide opportunities in adult literacy and basic education to low-skilled workers, immigrants, and refugees;
 Whereas, 50 years later, the workforce of Iowa has nearly 25,000,000 credit hours and more than 138,000,000 contact hours of past and present community college training;
 Whereas, 50 years later, the community colleges of Iowa lead the response to the specific workforce needs of communities in Iowa, including the ability for Iowa businesses to compete in global markets; and
 Whereas, 50 years later, the community colleges of Iowa are the leaders in providing skills training for high-demand, high-paying, high-skilled occupations and career enhancement opportunities for Iowa workers: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and commends the community colleges of Iowa for 50 years of—
 (A)developing and sustaining accessible and quality higher education opportunities for all Iowans; and (B)service to Iowa and the United States; and
 (2)requests that the Secretary of the Senate transmit a copy of this resolution to— (A)the Board Chair of the Iowa Association of Community College Trustees; and
 (B)the Chair of the Iowa Association of Community College Presidents.  